DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2022 has been entered.

Response to Amendment
The amendment filed on 3/23/2022 has been entered.  Claims 10-27 are pending in the application.  Claims 1-9 are cancelled. 

Claim Objections
Claim 16 is objected to because of the following informalities:  
-Claim 16, line 4: please correct “the gas feeding until a difference” to “the gas feeding being adjusted until a difference”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the various method steps such as “acquiring a gas feeding time period in a first cycle and a gas discharging time period in the first cycle in which gas is fed into a body cavity and gas is discharged from the body cavity, respectively” and “adjusting a gas feeding amount per unit time during gas feeding in a second cycle after the first cycle, based on the acquired gas feeding time period in the first cycle and the acquired gas discharging time period in the first cycle” of claim 22 are recited without reciting what parts/structure perform these steps.  Therefore it is unclear if Applicant intends that a human could perform any of these steps or if they are performed by parts of an apparatus.  For examination purposes, the Examiner interprets that a control apparatus comprising a processor having hardware completes the “acquiring” and “adjusting” method steps.  In order to overcome this rejection, the Examiner suggests amending claim 22 to recite:
A method of adjusting an intra-abdominal pressure, the method comprising:
using a control apparatus comprising a processor, the processor comprising hardware;
acquiring, via the processor, a gas feeding time period in a first cycle and a gas discharging time period in the first cycle in which gas is fed into a body cavity and gas is discharged from the body cavity, respectively; and
adjusting, via the processor, a gas feeding amount per unit time during gas feeding in a second cycle after the first cycle, based on the acquired gas feeding time period in the first cycle and the acquired gas discharging time period in the first cycle.
Claims 23-24 are rejected due to their dependency on rejected claim 22.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the method step of “adjusting the gas feeding amount per unit time during the gas feeding in the second cycle such that a difference between a gas feeding time period in the second cycle and a gas discharging time period in the second cycle becomes smaller than a difference between the gas feeding time period in the first cycle and the gas discharging time period in the first cycle” of claim 23 is recited without reciting what parts/structure performs this step.  Therefore it is unclear if Applicant intends that a human could perform this step or if it is performed by parts of an apparatus.  For examination purposes, the Examiner interprets that a control apparatus comprising a processor having hardware completes the “adjusting” method step.  In order to overcome this rejection, the Examiner suggests amending claim 23 to recite:
The method of adjusting the intra-abdominal pressure according to claim 22, further comprising, adjusting, via the processor, the gas feeding amount per unit time during the gas feeding in the second cycle such that a difference between a gas feeding time period in the second cycle and a gas discharging time period in the second cycle becomes smaller than a difference between the gas feeding time period in the first cycle and the gas discharging time period in the first cycle.
Claim 24 is rejected due to its dependency on rejected claim 23.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the various method steps such as “increasing the gas feeding amount per unit time during the gas feeding in the second cycle” and “making the gas feeding time period in the second cycle shorter than the gas feeding time period in the first cycle” of claim 24 are recited without reciting what parts/structure perform these steps.  Therefore it is unclear if Applicant intends that a human could perform any of these steps or if they are performed by parts of an apparatus.  For examination purposes, the Examiner interprets that a control apparatus comprising a processor having hardware completes the “increasing” and “making” method steps.  In order to overcome this rejection, the Examiner suggests amending claim 24 to recite:
The method of adjusting the intra-abdominal pressure according to claim 23, further comprising: 
increasing, via the processor, the gas feeding amount per unit time during the gas feeding in the second cycle;
making, via the processor, the gas feeding time period in the second cycle shorter than the gas feeding time period in the first cycle.

Allowable Subject Matter
Claims 10-21 and 25-27 are allowable.
Claims 22-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to independent claim 10, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the control apparatus as claimed, specifically including the processor being configured to adjust a gas feeding amount per unit time during gas feeding in a second cycle after the first cycle, based on the acquired gas feeding time period in the first cycle and the acquired gas discharging time period in the first cycle.
The closest prior art is Noda (JPH 0975355) and Sekino (JPH 05329164).  
Noda teaches a control apparatus comprising a processor comprising hardware (control unit 12), the processor (control unit 12) being configured to acquire a gas feeding time period in a first cycle (air supply time t1) and a gas discharging time period in the first cycle (suction time t2) in which gas is fed into a body cavity and gas is discharged from the body cavity, respectively (see Noda par. [0019] and [0033]).
Sekino teaches a control apparatus comprising a processor comprising hardware, the processor being configured to adjust a gas feeding amount in a second cycle after the first cycle (see Sekino par. [0035]-[0037]).
However, neither Noda nor Sekino teach the processor being configured to adjust a gas feeding amount per unit time during gas feeding in a second cycle after the first cycle, based on the acquired gas feeding time period in the first cycle and the acquired gas discharging time period in the first cycle.
Dependent claims 11-21 are allowable due to their dependency on allowable claim 10.

In regards to independent claim 22, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the method of adjusting an intra-abdominal pressure as claimed, specifically including adjusting a gas feeding amount per unit time during gas feeding in a second cycle after the first cycle, based on the acquired gas feeding time period in the first cycle and the acquired gas discharging time period in the first cycle.
The closest prior art is Noda (JPH 0975355) and Sekino (JPH 05329164).  
Noda teaches a method of adjusting an intra-abdominal pressure comprising acquiring a gas feeding time period in a first cycle (air supply time t1) and a gas discharging time period in the first cycle (suction time t2) in which gas is fed into a body cavity and gas is discharged from the body cavity, respectively (see Noda par. [0019] and [0033]).
Sekino teaches a method of adjusting an intra-abdominal pressure comprising adjusting a gas feeding amount in a second cycle after the first cycle (see Sekino par. [0035]-[0037]).
However, neither Noda nor Sekino teach adjusting a gas feeding amount per unit time during gas feeding in a second cycle after the first cycle, based on the acquired gas feeding time period in the first cycle and the acquired gas discharging time period in the first cycle.
Dependent claims 23-24 would be allowable due to their dependency on claim 22 (subject to overcoming the 112(b) rejections of claims 22-24 set forth above).

In regards to independent claim 25, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the insufflation device as claimed, specifically including the processor being configured to adjust a gas feeding amount per unit time during gas feeding in a second cycle after the first cycle, based on the acquired gas feeding time period in the first cycle and the acquired gas discharging time period in the first cycle.
The closest prior art is Noda (JPH 0975355) and Sekino (JPH 05329164).  
Noda teaches an insufflation device comprising a valve (pinch valve 10) configured to control a supply of gas into a body cavity (see par. [0019] and [0028]); and a processor (control unit 12) configured to control the valve (pinch valve 10) (see par. [0019] and [0028]), the processor (control unit 12) being configured to acquire a gas feeding time period in a first cycle (air supply time t1) and a gas discharging time period in the first cycle (suction time t2) in which gas is fed into a body cavity and gas is discharged from the body cavity, respectively (see Noda par. [0019] and [0033]).
Sekino teaches an insufflation device comprising a processor configured to adjust a gas feeding amount in a second cycle after the first cycle (see Sekino par. [0035]-[0037]).
However, neither Noda nor Sekino teach the processor being configured to adjust a gas feeding amount per unit time during gas feeding in a second cycle after the first cycle, based on the acquired gas feeding time period in the first cycle and the acquired gas discharging time period in the first cycle.
Dependent claims 26-27 are allowable due to their dependency on allowable claim 25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783